UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.033-42133 Pre-Effective Amendment No. o Post-Effective Amendment No. 27 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-4460 Amendment No.139 þ (Check appropriate box or boxes.) NATIONWIDE PROVIDENT VLI SEPARATE ACCOUNT 1 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA (Name of Depositor) 1000 Chesterbrook Blvd., Berwyn, Pennsylvania 19312 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (302) 452-4000 Thomas E. Barnes, SVP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering August 1, 2008 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon August 1, 2008 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Flexible Premium Adjustable Variable Life Insurance Policy Nationwide Life Insurance Company of America: ·Nationwide Provident VLI Separate Account 1 Prospectus supplement dated August 1, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective August 1, 2008 the principal underwriter and general distributor will change from 1717 Capital Management Company to Nationwide Securities, LLC. Any and all references to 1717 Capital Management Company ("1717") are replaced with Nationwide Securities, LLC (“NSLLC”).NSLLC is located at One Nationwide Plaza, Columbus, Ohio 43215. In addition, the following changes are made effective: 1. The Distribution of Policies provision is replaced as follows: The Policies are distributed by Nationwide Securities, LLC ("NSLLC"), located at One Nationwide plaza, Columbus, Ohio 43215, a wholly owned indirect subsidiary of Nationwide Life Insurance Company of America. The Policies will be sold on a continuous basis by licensed insurance agents in those states where the Policies may lawfully be sold.Agents are registered representatives of broker dealers registered under the Securities Exchange Act of 1934 who are member firms of the Financial Industry Regulatory Authority ("FINRA"). Gross first year commissions paid by NLICA on the sale of these Policies provided by NSLLC are approximately 91% of the target premium plus 2% of any excess premium payments.We pay gross renewal commissions in years 2 through 10 on the sale of the Policies provided by NSLLC that will not exceed 2% of actual premium payment, and will be 0% in policy years 11 and thereafter. Expense allowances and bonuses may also be paid, and firms may receive annual renewal compensation of up to 0.25% of the unloaned Policy Account Value. 1717 received $16,493,648, $16,865,493, and $20,965,977 during 2007, 2006 and 2005, respectively, as principal underwriter of the Policies and of other variable life insurance policies and variable annuity contracts offered by NLICA and its affiliates.1717 did not retain any compensation as principal underwriter during the past 3 fiscal years. Options Plus INDIVIDUAL FLEXIBLE PREMIUM ADJUSTABLE VARIABLE LIFE INSURANCE POLICY ISSUED BY NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA Service Center:300 Continental Drive, Newark, Delaware 19713 Corporate Headquarters:1000 Chesterbrook Boulevard, Berwyn, Pennsylvania 19312 Telephone:(800) 688-5177 This Prospectus describes aindividual flexible premium adjustable variable life insurance policy (the "Policy") offered by Nationwide Life Insurance Company of America ("NLICA").The Policy has an insurance component and an investment component.The primary purpose of the Policy is to provide insurance coverage for the lifetime of the Insured.The Policy gives the policyowner (the "Owner") the right to vary the frequency and amount of premium payments, to choose among investment alternatives with different investment objectives and to increase or decrease the death benefit payable under the Policy. After certain deductions are made, Net Premiums are allocated to the Nationwide Provident VLI Separate Account 1 (the "Separate Account") or the Guaranteed Account, or both.The Separate Account is divided into sub accounts (the "Sub accounts"), which invest in shares of a designated corresponding investment Portfolio that is part of one of the following mutual fund companies (the "Funds"): · AIM Variable Insurance Funds · The Alger American Fund · AllianceBernstein Variable Products Series Fund, Inc. · American Century Variable Portfolios, Inc. · American Century Variable Portfolios II, Inc. · Dreyfus Investment Portfolios · Dreyfus Stock Index Fund, Inc. · Dreyfus Variable Investment Fund · Federated Insurance Series · Fidelity Variable Insurance Products Fund · Franklin Templeton Variable Insurance Products Trust · Janus Aspen Series · Lehman Brothers Advisers Management Trust · MFSâ Variable Insurance Trust · Nationwide Variable Insurance Trust · Neuberger Berman Advisers Management Trust · Oppenheimer Variable Account Funds · Putnam Variable Trust · T. Rowe Price Equity Series, Inc. · Van Eck Worldwide Insurance Trust · Van Kampen – The Universal Institutional Funds, Inc. · Wells Fargo Variable Trust The Owner bears the entire investment risk for all amounts allocated to the Separate Account; there is no guaranteed minimum value for the Separate Account. The accompanying prospectuses for the Funds describe the investment objectives and the attendant risks of the Portfolios.The Policy Account Value will reflect monthly deductions and certain other fees and charges.Also, a surrender charge may be imposed if, during the first 10 Policy Years or within 10 years after a Face Amount increase, the Policy lapses or the Owner decreases the Face Amount.Generally, during the first two Policy Years, the Policy will remain in force as long as the Minimum Guarantee Premium is paid or there is sufficient value in the Policy to pay certain monthly charges imposed under the Policy.After the second Policy Year, the Policy will only remain in force if there is sufficient value to pay the Monthly Deductions and other charges under the Policy. The Owner should consider the Policy in conjunction with other insurance he or she owns.It may not be advantageous to replace existing insurance with the Policy, or to finance the purchase of the Policy through a loan or through withdrawals from another policy. This prospectus must be accompanied or preceded by current prospectuses for the Funds.Please read this prospectus carefully and retain it for future reference. We offer a variety of variable universal life policies.Despite offering substantially similar features andinvestment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. The Securities and Exchange Commission ("SEC") has not approved or disapproved these securities or the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense.The Policy is not a deposit or obligation of any bank, and no bank endorses or guarantees the Policy or Policy values.Neither the Federal Deposit Insurance Corporation nor any federal agency insures or guarantees Policy values or an Owner's investment in the Policy. You should read your Policy along with this prospectus. May 1, 2008 Each Subaccount invests exclusively in one portfolio of a Fund (a "Portfolio").The following Portfolios are available under the Policy: AIM Variable Insurance Funds · AIM V.I. Capital Development Fund: Series I Shares AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Small/Mid Cap Value Portfolio: Class A American Century Variable Portfolios, Inc. · American Century VP Mid Cap Value Fund: Class I · American Century VP Value Fund: Class I* American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II Dreyfus · Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Fidelity Variable Insurance Products Fund · VIP Energy Portfolio: Service Class 2† · VIP Equity-Income Portfolio: Initial Class* · VIP Freedom 2010 Portfolio: Service Class (formerly, Fidelity VIP Freedom Fund 2010: Service Class) · VIP Freedom 2020 Portfolio: Service Class (formerly, Fidelity VIP Freedom Fund 2020: Service Class) · VIP Freedom 2030 Portfolio: Service Class (formerly, Fidelity VIP Freedom Fund 2030: Service Class) · VIP Growth Portfolio: Initial Class · VIP Investment Grade Bond Portfolio: Initial Class* · VIP Mid Cap Portfolio: Service Class · VIP Overseas Portfolio: Initial Class R† Franklin Templeton Variable Insurance Products Trust · Franklin Small Cap Value Securities Fund: Class 1 · Templeton Global Income Securities Fund: Class 3† Janus Aspen Series · Forty Portfolio: Service Shares · International Growth Portfolio: Service II Shares† Lehman Brothers Advisers Management Trust · AMT Short Duration Bond Portfolio: I Class MFS® Variable Insurance Trust · MFS Value Series: Initial Class Nationwide Variable Insurance Trust · Federated NVIT High Income Bond Fund: Class III†* · Gartmore NVIT Emerging Markets Fund: Class III† · Gartmore NVIT International Equity Fund: Class VI† · Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I · Neuberger Berman NVIT Socially Responsible Fund: Class II · NVIT Core Bond Fund: Class I · NVIT Government Bond Fund: Class IV (formerly, Nationwide NVIT Government Bond Fund: Class IV) · NVIT Health Sciences Fund: Class III† (formerly, Nationwide NVIT Global Health Sciences Fund: Class III) · NVIT Investor Destinations Funds: Class II (formerly, Nationwide NVIT Investor Destinations Funds: Class II) Ø NVIT Investor Destinations Conservative Fund: Class II (formerly, Nationwide NVIT Investor Destinations Conservative Fund: Class II) Ø NVIT Investor Destinations Moderately Conservative Fund: Class II (formerly, Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II) Ø NVIT Investor Destinations Moderate Fund: Class II (formerly, Nationwide NVIT Investor Destinations Moderate Fund: Class II) Ø NVIT Investor Destinations Moderately Aggressive Fund: Class II (formerly, Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II) Ø NVIT Investor Destinations Aggressive Fund: Class II (formerly, Nationwide NVIT Investor Destinations Aggressive Fund: Class II) · NVIT Mid Cap Growth Fund: Class IV (formerly, NationwideNVIT Mid Cap Growth Fund: Class IV) · NVIT Mid Cap Index Fund: Class I · NVIT Money Market Fund: Class IV (formerly, Nationwide NVIT Money Market Fund: Class IV) · NVIT Multi-Manager International Growth Fund: Class III† · NVIT Multi-Manager International Value Fund: Class III† (formerly, NVIT International Value Fund: Class III) · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT Multi-Manager Large Cap Value Fund: Class I · NVIT Multi-Manager Mid Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Value Fund: Class II · NVIT Multi-Manager Small Cap Growth Fund: Class I (formerly, Nationwide Multi-ManagerNVIT Small Cap Growth Fund: Class I) · NVIT Multi-Manager Small Cap Value Fund: Class IV (formerly, Nationwide Multi-ManagerNVIT Small Cap Value Fund: Class IV) · NVIT Multi-Manager Small Company Fund: Class IV (formerly, Nationwide Multi-Manager NVIT Small Company Fund: Class IV) · NVIT Nationwide Fund: Class IV · NVIT Short Term Bond Fund: Class II · NVIT Technology and Communications Fund: Class III† (formerly, Nationwide NVIT Global Technology and Communications Fund: Class III) · NVIT U.S. Growth Leaders Fund: Class I (formerly, Nationwide NVIT U.S. Growth Leaders Fund: Class I) · Van Kampen NVIT Comstock Value Fund: Class IV * · Van Kampen NVIT Multi Sector Bond Fund: Class I* · Van Kampen NVIT Real Estate Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Class 3† · Oppenheimer High Income Fund/VA: Class 3† · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer Main Street Small Cap Fund®/VA: Non-Service Shares T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · Core Plus Fixed Income Portfolio: Class I The following Portfolios are only available in Policies issued before May 1, 2008: AIM Variable Insurance Funds · AIM V.I. Basic Value Fund: Series I Shares · AIM V.I. Capital Appreciation Fund: Series I Shares American Century Variable Portfolios, Inc. · American Century VP International Fund: Class III† · American Century VP Vista Fund: Class I Federated Insurance Series · Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP Contrafund® Portfolio: Initial Class Franklin Templeton Variable Insurance Products Trust · Templeton Developing Markets Securities Fund: Class 3† Janus Aspen Series · INTECH Risk-Managed Core Portfolio: Service Shares Neuberger Berman Advisers Management Trust · AMT Fasciano Portfolio: S Class * · AMT International Portfolio: S Class† · AMT Regency Portfolio: S Class · AMT Socially Responsive Portfolio: I Class T. Rowe Price Equity Series, Inc. · T. Rowe Price Limited Term Bond Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · U.S. Real Estate Portfolio: Class I The following Portfolio is only available in Policies issued before May 1, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I The following Portfolios are only available in Policies issued before May 1, 2006: Fidelity Variable Insurance Products Fund · VIP Value Strategies Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Franklin Rising Dividends Securities Fund: Class I MFSâ Variable Insurance Trust · MFS Investors Growth Stock Series: Initial Class The following Portfolio is only available in Policies issued before May 1, 2005: Putnam Variable Trust · Putnam VT Growth and Income Fund: Class IB · Putnam VT Voyager Fund: Class IB The following Portfolios are only available in Policies issued before May 1, 2004: AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Growth and Income Portfolio: Class A American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I Dreyfus Variable Investment Fund · Developing Leaders Portfolio: Initial Shares Federated Insurance Series · Federated American Leaders Fund II: Primary Shares · Federated Capital Appreciation Fund II: Primary Shares Janus Aspen Series · Balanced Portfolio: Service Shares Nationwide Variable Insurance Trust · Gartmore NVIT Global Utilities Fund: Class III† · NVIT Global Financial Services Fund: Class III† (formerly, Nationwide NVIT Global Financial Services Fund: Class III) Neuberger Berman Advisers Management Trust · AMT Mid-Cap Growth Portfolio: I Class The following Portfolios are only available in Policies issued before May 1, 2003: Alger American Fund · Alger American SmallCap Growth Portfolio: Class O Shares Fidelity Variable Insurance Products Fund · VIP Asset Manager Portfolio: Initial Class · VIP High Income Portfolio: Initial Class R† Janus Aspen Series · Global Technology Portfolio: Service II Shares† Nationwide Variable Insurance Trust · JPMorgan NVIT Balanced Fund: Class IV · NVIT Growth Fund: Class IV (formerly, NationwideNVIT Growth Fund: Class IV) · NVIT S&P 500 Index Fund: Class IV Neuberger Berman Advisers Management Trust · AMT Partners Portfolio: I Class Van Eck Worldwide Insurance Trust · Worldwide Bond Fund: Class R† · Worldwide Emerging Markets Fund: Class R† · Worldwide Hard Assets Fund: Class R† · Worldwide Real Estate Fund: Class R† Wells Fargo Advantage Variable Trust · Wells Fargo Advantage VT Discovery Fund · Wells Fargo Advantage VT Opportunity Fund Effective May 1, 2007, the following Portfolios are not available to accept transfers or new premium: Fidelity Variable Insurance Products Fund · VIP High Income Portfolio: Initial Class* Oppenheimer Variable Account Funds · Oppenheimer High Income Fund/ VA: Non-Service Shares Effective May 1, 2005, the following Portfolio is not available to accept transfers or new premium: Nationwide Variable Insurance Trust · Federated NVIT High Income Bond Fund: Class I* Effective May 1, 2004, the following Portfolios are not available to accept transfers or new premium: American Century Variable Portfolios, Inc. · American Century VP International Fund: Class I Fidelity Variable Insurance Products Fund · VIP Overseas Portfolio: Initial Class Franklin Templeton Variable Insurance Products Trust · Templeton Foreign Securities Fund: Class 1 Janus Aspen Series · Global Technology Portfolio: Service Shares · International Growth Portfolio: Service Shares Nationwide Variable Insurance Trust · Gartmore NVIT Emerging Markets Fund: Class I · Gartmore NVIT Global Utilities Fund: Class I · NVIT Global Financial Services Fund: Class I (formerly, Nationwide NVIT Global Financial Services Fund: Class I) · NVIT Health Sciences Fund: Class I (formerly, Nationwide NVIT Global Health Sciences Fund: Class I) · NVIT Multi-Manager International Value Fund: Class IV (formerly, NVIT International Value Fund: Class IV) · NVIT Technology and Communications Fund: Class I (formerly, Nationwide NVIT Global Technology and Communications Fund: Class I) Oppenheimer Variable Account Funds · Oppenheimer Global Securities Fund/VA: Non-Service Shares Putnam Variable Trust · Putnam VT International Equity Fund: Class IB Van Eck Worldwide Insurance Trust · Worldwide Bond Fund: Initial Class · Worldwide Emerging Markets Fund: Initial Class · Worldwide Hard Assets Fund: Initial Class · Worldwide Real Estate Fund: Initial Class Van Kampen The Universal Institutional Funds, Inc. · Emerging Markets Debt Portfolio: Class I †These Portfolios assess a short-term trading fee *These Portfolios may invest in lower quality debt securities commonly referred to as junk bonds. Table of Contents Page Policy Benefits/Risks Summary 1 Policy Benefits 1 The Death Benefit Flexibility to Adjust Amount of Death Benefit Transfers Free-Look Loan Privilege Partial Withdrawal of Net Cash Surrender Value Surrender of the Policy Accelerated Death Benefit Long-Term Care Benefit Riders Personalized Illustrations Policy Risks 3 Investment Risk Risk of Increase in Current Fees and Charges Risk of Lapse Tax Risks Withdrawal and Surrender Risks Loan Risks Portfolio Risks 4 Fee Table 5 The Policy 9 The Company, Separate Account and Funds 10 Nationwide Life Insurance Company of America The Separate Account The Funds Additional Information About the Funds and Portfolios Addition, Deletion, or Substitution of Investments Detailed Description of Policy Provisions 12 Death Benefit Ability to Adjust Face Amount Insurance Protection Payment and Allocation of Premiums Policy Account Value Policy Duration Disruptive Trading Transfers of Policy Account Value Free-Look Privileges Loan Privileges Surrender Privilege Partial Withdrawal Privilege Accelerated Death Benefit Rider Long-Term Care Benefit Riders Charges and Deductions 22 Premium Expense Charge Surrender Charges Monthly Deductions Face Amount Increase Charge Partial Withdrawal Charge Transfer Charge Mortality and Expense Risk Charge Short-Term Trading Fees Loan Interest Charge Other Charges The Guaranteed Account 27 Minimum Guaranteed and Current Interest Rates Transfers from the Guaranteed Account Ownership and Beneficiary Rights 28 Modifying the Policy 28 Telephone, Fax, and E-Mail Requests 28 Table of Contents (continued) Page Split Dollar Arrangements 29 Dividends 29 Supplementary Benefits 29 Federal Income Tax Considerations 30 Introduction Tax Status of the Policy Tax Treatment of Policy Benefits Special Considerations For Life Insurance Policies Owned By Corporations or Other Employers Special Rules for Pension and Profit-Sharing Plans Special Rules for 403(b) Arrangements Foreign Tax Credits Business Uses of the Policy Tax Shelter Regulations Withholding Other Tax Considerations Possible Tax Law Changes Alternative Minimum Tax NLICA's Taxes Voting Rights 34 Distribution of Policies 34 Policy Pricing Information on Portfolio Payments State Variations 36 Legal Proceedings 36 Financial Statements 38 Definitions 39 Appendix A: Portfolio Information 42 POLICY BENEFITS/RISKS SUMMARY The Policy is a individual flexible premium adjustable variable life insurance policy.The Policy is built around its Policy Account Value.The Policy Account Value will increase or decrease depending on the investment performance of the Sub accounts, the amount of interest NLICA credits to the Guaranteed Account, the premiums the Owner pays, the Policy fees and charges NLICA deducts, and the effect of any Policy transactions (such as transfers, partial withdrawals, and loans).NLICA does not guarantee any minimum Policy Account Value.The Owner could lose some or all of his or her money. This summary describes the Policy's important benefits and risks.The sections in the prospectus following this summary discuss the Policy's benefits and other provisions in more detail.The Definitions at the end of the prospectus define certain words and phrases used in this prospectus. POLICY BENEFITS The Death Benefit As long as the Policy remains in force, NLICA will pay the Insurance Proceeds to the Beneficiary upon receipt of due proof of the death of the Insured.The Insurance Proceeds will consist of the Policy's Death Benefit, plus any additional benefits provided by a supplementary benefit rider, less any outstanding Policy loan and accrued interest, less any unpaid Monthly Deductions. There are two Death Benefit options available.Death Benefit Option A provides a Death Benefit equal to the greater of:(a) the Face Amount; and (b) the specified percentage of the Policy Account Value.Death Benefit Option B provides a Death Benefit equal to the greater of: (a) the Face Amount plus the Policy Account Value; and (b) the specified percentage of the Policy Account Value.(See "Death Benefit".)The Owner chooses at the time of application one of the two Death Benefit options.NLICA will not issue the Policy until the Owner has elected a Death Benefit option. Flexibility to Adjust Amount of Death Benefit After the second Policy Year, the Owner has significant flexibility to adjust the Death Benefit by changing the Death Benefit option or by increasing or decreasing the Face Amount of the Policy.(See "Death Benefit" and "Ability to Adjust Face Amount.")The minimum amount of a requested increase in Face Amount is $25,000 (or such lesser amount required in a particular state) and any requested increase may require Evidence of Insurability.Any decrease in Face Amount must be for at least $25,000 (or such lesser amount required in a particular state) and cannot result in a Face Amount less than the Minimum Face Amount available.NLICA reserves the right to establish different Minimum Face Amounts for Policies issued in the future. Any change in Death Benefit option or in the Face Amount may affect the charges under the Policy.Any increase in the Face Amount will result in an increase in the Monthly Deductions and any increase in Face Amount will also increase the Surrender Charges which are imposed upon lapse or surrender of the Policy or the pro rata Surrender Charges imposed upon a decrease in Face Amount within the relevant ten-year period.For any decrease in Face Amount, that part of the Surrender Charges attributable to the decrease will reduce the Policy Account Value, and the Surrender Charges will be reduced by this amount.A decrease in Face Amount may also affect cost of insurance charges.(See "Monthly Deductions.")A change in Death Benefit option or Face Amount may have tax consequences. To the extent that a requested decrease in Face Amount would result in cumulative premiums exceeding the maximum premium limitations applicable under the Internal Revenue Code of 1986 (the "Code") for life insurance, NLICA will not effect the decrease. Where state law requires a return of premiums paid when a Policy is returned under the Free-Look provision, any portion of Net Premiums received before the expiration of a 15-day period beginning on the later of the Policy Issue Date or the date NLICA receives the Minimum Initial Premium, which are to be allocated to the Separate Account will be allocated to the Money Market Subaccount.At the end of the 15-day period, Policy Account Value in the Money Market Subaccount is allocated to the Sub accounts as indicated in the Application.(See "Payment and Allocation of Premiums.") Transfers The Owner may make transfers of the amounts in the Sub accounts and Guaranteed Account.Transfers between and among the Sub accounts or into the Guaranteed Account are made as of the date NLICA receives the request.NLICA requires a minimum amount for each such transfer, usually $1,000.Transfers out of the Guaranteed Account may only be made within 30 days of a Policy Anniversary and are limited in amount.If the Owner makes more than 12 transfers in a Policy Year, a Transfer Charge of $25 will be deducted from the amount being transferred.(See "Transfers of Policy Account Value.")We may restrict the quantity and/or the mode of communication of transfer requests to prohibit disruptive trading that is deemed potentially harmful to Policy Owners. Free Look The Policy provides for an initial Free Look period.The Owner may cancel the Policy before the later of: (a) 45 days after Part I of the Application for the Policy is signed; (b) 10 days after the Owner receives the Policy; and (c) 10 days after NLICA mails or personally delivers a Notice of Withdrawal Right to the Owner.Upon returning the Policy to NLICA or to an agent of NLICA within 1 such time with a written request for cancellation, the Owner will receive a refund equal to the sum of: (i) the Policy Account Value as of the date NLICA receives the returned Policy; (ii) the amount deducted for premium taxes; (iii) any Monthly Deductions charged against the Policy Account Value; and (iv) an amount reflecting other charges directly or indirectly deducted under the Policy.Where state law requires, the refund will instead equal the premiums paid.(See "Free Look Privileges.") A Free Look privilege also applies after a requested increase in Face Amount.(See "Free Look For Increase in Face Amount.") If the policy is canceled, we will treat the policy as if it was never issued.If we do not receive your policy at our home office on the close of business on the date the free look period expires, you will not be allowed to cancel your policy free of charge. Loan Privilege The Owner may obtain Policy loans in a minimum amount of $500 (or such lesser minimum as may be required in a particular state) but not exceeding, in the aggregate, the Net Cash Surrender Value.Policy loans will bear interest at a fixed rate of 6% per year, payable at the end of each Policy Year.If interest is not paid when due, it will be added to the outstanding loan balance, beginning 23 days after the Policy Anniversary.Policy loans may be repaid at any time and in any amount prior to the Final Policy Date.NLICA transfers Policy Account Value in an amount equal to the loan (adjusted by the earned interest rate and charged interest rate to the next Policy Anniversary) to the Loan Account where it becomes collateral for the loan.The transfer is made pro rata from each Subaccount and the Guaranteed Account unless the Owner specifies otherwise.This collateral in the Loan Account earns interest at an effective annual rate of at least 4%.(See "Loan Privileges" below.) Depending upon the investment performance of the Sub accounts and the amounts borrowed, loans may cause a Policy to lapse.Lapse of the Policy with outstanding loans may result in adverse tax consequences.(See "Tax Treatment of Policy Benefits.") Partial Withdrawal of Net Cash Surrender Value After the first Policy Year, the Owner may, subject to certain restrictions, withdraw part of Net Cash Surrender Value.The minimum amount for such withdrawal is $1,500.An expense charge of $25 will be deducted from the Policy Account Value for each withdrawal.The withdrawal amount and expense charge is allocated to the Sub accounts and the Guaranteed Account based on the proportion that the value in each account bears to the total unloaned Policy Account Value unless the Owner specifies otherwise.If Death Benefit Option A is in effect, NLICA will reduce the Face Amount by the amount of the withdrawal.(See "Partial Withdrawal Privilege.")A withdrawal may have tax consequences. Surrender of the Policy The Owner may at any time surrender the Policy and receive the entire Net Cash Surrender Value.(See "Surrender Privilege.")A surrender may have tax consequences. Accelerated Death Benefit Under the Accelerated Death Benefit ("ADB") Rider, an Owner may receive, at his or her request and upon approval by NLICA, accelerated payment of part of the Policy's Death Benefit if the Insured develops a terminal illness or, for Owners who elected the ADB Rider prior to November 13, 2001 (or such other date pursuant to state availability) is permanently confined to a nursing care facility.NLICA will deduct an administrative charge from the accelerated death benefit at the time it is paid.(See "Accelerated Death Benefit" below.)The federal income tax consequences associated with adding the Accelerated Death Benefit Rider or receiving the accelerated death benefit are uncertain.The Owner should consult a tax adviser before adding the Accelerated Death Benefit Rider to the Policy or requesting an accelerated death benefit. Long-Term Care Benefit Riders Under the Long-Term Care Benefit Riders, the Owner may receive periodic payments of a portion of the death benefit and waiver of Monthly Deductions if the Insured becomes "chronically ill."NLICA imposes a monthly charge if the Owner elects any of these riders.(See "Long-Term Care Benefit Riders" below.)There may be federal income tax consequences associated with the Long-Term Care Benefit Riders.The Owner should consult a tax adviser before adding the Long-Term Care Benefit Riders to the Policy. Personalized Illustrations Owners will receive personalized illustrations that reflect their own particular circumstances.These illustrations may help Owners to understand the long-term effects of different levels of investment performance and the charges and deductions under the Policy.They also may help Owners compare the Policy to other life insurance policies.These illustrations also show the value of premiums accumulated with interest and demonstrate that the Policy Account Value may be low (compared to the premiums paid plus accumulated interest) if an Owner surrenders the Policy in the early Policy Years.Therefore, an Owner should not purchase the Policy as a short-term investment.The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or Policy Account Value. 2 POLICY RISKS Investment Risk If the Owner invests his or her Policy Account Value in one or more Sub accounts, then he or she will be subject to the risk that investment performance will be unfavorable and that the Policy Account Value will decrease.In addition, NLICA deducts Policy fees and charges from the Policy Account Value, which can significantly reduce the Policy Account Value.During times of poor investment performance, this deduction will have an even greater impact on the Policy Account Value.The Owner could lose everything he or she invests and the Policy could lapse without value, unless he or she pays additional premiums. Frequent trading in the Sub accounts may dilute the value of your Subaccount units, cause the Subaccount to incur higher transaction costs, and/or interfere with the Subaccount's ability to pursue its stated investment objective.This disruption to the Subaccount trading may result in lower investment performance and cash value.We have instituted procedures to minimize disruptive trading transfers, including, but not limited to, transfer restrictions and short-term trading fees.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot assure you that we have eliminated these risks. Risk of Increase in Current Fees and Charges Certain fees and charges are currently assessed at less than their maximum levels.NLICA may increase these current charges in the future up to the guaranteed maximum levels.If fees and charges are increased, the Owner may need to increase the amount and/or frequency of premiums to keep the Policy in force. Risk of Lapse If the Net Cash Surrender Value is insufficient to pay the Monthly Deductions and other charges under the Policy, the Policy may enter a 61-day Grace Period.NLICA will notify the Owner that the Policy will lapse (terminate without value) unless the Owner makes a sufficient payment during the Grace Period.The Policy generally will not lapse: (1) during the first two Policy Years if the Minimum Guarantee Premium has been paid; or (2) if the Owner pays sufficient premium before the end of the Grace Period. Tax Risks NLICA anticipates that a Policy should generally be deemed a life insurance contract under federal tax law.However, due to limited guidance, there is some uncertainty about the application of the federal tax law to the Policy, particularly if the Owner of the Policy pays the full amount of premiums permitted under the Policy.An Owner of a Policy may, however, adopt certain self-imposed limitations on the amount of premiums paid for such a Policy, which should cause the Policy to meet the definition of a life insurance contract.Any Owner contemplating the adoption of such limitations should consult a tax adviser.In addition, if the Owner elects the Accelerated Death Benefit Rider or a Long-Term Care Benefit Rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear.The Owner should consult a tax adviser about these consequences. Assuming that a Policy qualifies as a life insurance contract for federal income tax purposes, a Policy owner should not be deemed to be in constructive receipt of Policy Account Value under a Policy until there is a distribution from the Policy.Moreover, Death Benefits payable under a Policy should be excludable from the gross income of the Beneficiary.As a result, the Beneficiary generally should not have to pay U.S. federal income tax on the Death Benefit, although other taxes, such as estate taxes, may apply.(See "Tax Status of the Policy.") Under certain circumstances, a Policy may be treated as a "Modified Endowment Contract."If the Policy is a Modified Endowment Contract, then all pre-death distributions, including Policy loans, will be treated first as a distribution of taxable income and then as a return of basis or investment in the Policy.In addition, prior to age 59½ any such distributions generally will be subject to a 10% penalty tax.(For further discussion of Modified Endowment Contracts, see "Tax Treatment of Policy Benefits.") If the Policy is not a Modified Endowment Contract, distributions generally will be treated first as a return of basis or investment in the contract and then as disbursing taxable income.Moreover, loans generally will not be treated as distributions, although there is some uncertainty with regard to the tax treatment of Policy loans outstanding after the later of the 10th Policy Anniversary or Attained Age 60.Finally, neither distributions nor loans from a Policy that is not a Modified Endowment Contract are subject to the 10% penalty tax.(See "Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts.") Withdrawal and Surrender Risks The Surrender Charge under the Policy applies for 10 Policy Years after the Policy Date.It is possible that the Owner will receive no Net Cash Surrender Value if the Policy is surrendered in the first few Policy Years.A prospective Owner should purchase the Policy only if he or she has the financial ability to keep it in force for a substantial period of time.A prospective Owner should not purchase the Policy if he or she intends to surrender all or part of the Policy Account Value in the near future.NLICA designed the Policy to meet long-term financial goals.The Policy is not suitable as a short-term investment.Partial withdrawals are not permitted during the first Policy Year.A surrender or partial withdrawal may have tax consequences. 3 Loan Risks A Policy loan, whether or not repaid, will affect Policy Account Value over time because NLICA subtracts the amount of the loan from the Sub accounts and/or the Guaranteed Account as collateral and holds it in the Loan Account.This loan collateral does not participate in the investment performance of the Sub accounts or receive any higher current interest rate credited to the Guaranteed Account.NLICA reduces the amount it pays on the Insured's death by the amount of any outstanding Policy loans and accrued interest.The Policy may lapse (terminate without value) if any outstanding Policy loans and accrued interest reduce the Net Cash Surrender Value to zero. A loan may have tax consequences.In addition, if a Policy that is not a Modified Endowment Contract is surrendered or lapses while a Policy loan is outstanding, the amount of the loan, to the extent it has not previously been taxed, will be added to any amount received and taxed accordingly. PORTFOLIO RISKS A comprehensive discussion of the risks of each Portfolio may be found in each Portfolio's prospectus.Please refer to the Portfolios' prospectuses for more information.There is no assurance that any Portfolio will achieve its stated investment objective. 4 FEE TABLE The following tables describe the fees and expenses that an Owner will pay when buying, owning, and surrendering the Policy.The first table describes the fees and expenses that an Owner will pay at the time that he or she buys the Policy, surrenders the Policy, takes a partial withdrawal, or transfers Policy Account Value among the Sub accounts and the Guaranteed Account. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Maximum Charge Imposed on Premiums (Premium Expense Charge): Premium Tax Charge1 Upon receipt of each premium payment 0-4% of each premium payment depending on Insured's state of residence 0-4% of each premium payment, depending on Insured's state of residence Percent of Premium Sales Charge Upon receipt of each premium payment 3% of premium payments 1.5% of premium payments Maximum Deferred Surrender Charge: Deferred Sales Charge2 Upon surrender, lapse, or decrease in Face Amount during the first 10 Policy Years The lesser of: (1) 27% of all premiums received during the first Policy Year up to the Target Premium plus 6% of all other premiums paid to the date of surrender or lapse; or (2) 50% of the Target Premium for the Initial Face Amount The lesser of: (1) 27% of all premiums received during the first Policy Year up to the Target Premium plus 6% of all other premiums paid to the date of surrender or lapse; or (2) 50% of the Target Premium for the Initial Face Amount Deferred Administrative Charge3 Upon surrender, lapse, or decrease in Face Amount during the first 10 Policy Years $3.00 per $1000 of Face Amount $3.00 per $1000 of Face Amount Maximum Deferred Additional Surrender Charge (Additional Deferred Sales Charge)4 Upon surrender, lapse, or decrease in Face Amount during the first 10 years following an increase in Face Amount The lesser of: (1) 27% of all premiums received for the increase up to the first Target Premium for that increase during the first 12 Policy months after the increase plus 6% of all other premiums paid to the date of surrender or lapse; or (2) 50% of the Target Premium for each increase in Face Amount. The lesser of: (1) 27% of all premiums received for the increase up to the first Target Premium for that increase during the first 12 Policy months after the increase plus 6% of all other premiums paid to the date of surrender or lapse; or (2) 50% of the Target Premium for each increase in Face Amount. Face Amount Increase Charge5 Upon increase in Face Amount $50.00 plus $3.00 per $1,000 of Face Amount increase $0.00 5 Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Other Withdrawal/Surrender Fees Upon partial withdrawal $25 per withdrawal $25 per withdrawal Transfer Fees6 Upon transfer $25 per transfer $25 per transfer Short-Term Trading Fee7 Upon transfer of Subaccount value out of a Subaccount within 60 days after allocation to that Subaccount 1% of the amount transferred from the Subaccount within 60 days of allocation to that Subaccount 1% of the amount transferred from the Subaccount within 60 days of allocation to that Subaccount Accelerated Death Benefit Rider At the time the accelerated death benefit is paid $250 $100 The next table describes the fees and expenses that a Policy Owner will pay periodically during the time that he or she owns the Policy, not including Portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Cost of Insurance:8 Minimum and Maximum Charge On Policy Date and monthly on Policy Processing Day $0.06 - $420.82 per $1,000 of Net Amount at Risk per month $0.04 - $113.16 per $1,000 of Net Amount at Risk per month during Policy Years 11 and later Charge for a male Insured, Attained Age 45, in the nonsmoker Premium Class and within the first 10 Policy Years On Policy Date and monthly on Policy Processing Day $0.52 per $1,000 of Net Amount at Risk per month $0.26 per $1,000 of Net Amount at Risk per month Initial Administrative Charge9 On Policy Date and monthly on Policy Processing Day $17.50 $17.50 Monthly Administrative Charge On Policy Date and monthly on Policy Processing Day $12 $7.50 Mortality and Expense Risk Charge Daily Annual rate of 0.90% of the average daily net assets of each Subaccount in which the Owner is invested Annual rate of 0.65% of the average daily net assets of each Subaccount in which the Owner is invested Loan Interest Charge10 On Policy Anniversary or earlier, as applicable11 Annual rate of 6.00% of the loan amount Annual rate of 6.00% of the loan amount 6 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Optional Charges:12 Change of Insured Rider N/A None None Children's Term Insurance Rider On rider policy date and monthly on Policy Processing Day $0.52 per $1,000 of rider coverage amount per month $0.52 per $1,000 of rider coverage amount per month Disability Waiver Benefit Rider: Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day $0.01 - $1.76 per $1,000 Net Amount at Risk per month $0.01 - $1.76 per $1,000 Net Amount at Risk per month Charge for an Insured, Attained Age 42 On rider policy date and monthly on Policy Processing Day $0.01 per $1,000 Net Amount at Risk per month $0.01 per $1,000 Net Amount at Risk per month Disability Waiver of Premium Benefit Rider: Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day 2% - 23.2% of the monthly benefit amount per month 2% - 23.2% of the monthly benefit amount per month Charge for an Insured, Issue Age 37 On rider policy date and monthly on Policy Processing Day 3.1% of the monthly benefit amount per month 3.1% of the monthly benefit amount per month Final Policy Date Extension Rider N/A None None Long-Term Care Benefit Riders: 1.Long-Term Care Acceleration Benefit Rider13 Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.0214 - $3.2415 per $1,000 of Net Amount at Risk per month Charge for a male Insured, Attained Age 55 with a 4% Acceleration Benefit Rider On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.20 per $1,000 of Net Amount at Risk per month 2.Long-Term Care Waiver Benefit Rider16 Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.01 - $3.47 per $1,000 of Net Amount at Risk per month Charge for a male Insured, Attained Age 55 On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.01 per $1,000 Net Amount at Risk per month 7 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge 3.Long-Term Care Extended Insurance Benefit Rider17 Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.0118 - $8.7219 per $1,000 of rider coverage amount per month Charge for a male Insured, Issue Age 55 with a 4% Extended Insurance Benefit Rider, assuming no inflation or nonforfeiture protection (as described in the rider), and assuming lifetime payments On rider policy date and monthly on Policy Processing Day No maximum amount is guaranteed $0.28 per $1,000 of rider coverage amount per month Other Insured Convertible Term Life Insurance Rider Minimum and Maximum Charge On rider policy date and monthly on Policy Processing Day $0.09 - $420.82 per $1,000 of rider coverage amount per month $0.06 - $113.17 per $1,000 of rider coverage amount per month Charge for a female Insured, Attained Age 42, in the nonsmoker Premium Class On rider policy date and monthly on Policy Processing Day $0.20 per $1,000 of rider coverage amount per month $0.14 per $1,000 of rider coverage amount per month The next item shows the minimum and maximum Total Annual Portfolio Annual Expenses, as of December 31, 2007, charged by the sub-account Portfolios that you may pay periodically during the time that you own the Policy.The table does not reflect Short-Term Trading Fees.More detail concerning each Portfolio's fees and expenses is contained in the prospectus for each Portfolio.Please contact us, at the telephone numbers or address on the cover page of this prospectus, for free copies of the prospectus for the mutual funds available under this policy. Minimum Maximum Total Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets, including management fees, distribution and/or service (12b-1) fees, and other expense, as a percentage of average Portfolio assets) 0.27% – 2.46% The minimum and maximum Portfolio operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some Portfolios.Therefore, actual expenses could be lower.Refer to the Portfolio prospectuses for specific expense information. 1 NLICA does not deduct a premium tax charge in jurisdictions that impose no premium tax.Kentucky imposes an additional city premium tax that applies only to first year premium.This tax varies by municipality and is no greater than 12%. 2 The Deferred Sales Charge may increase if additional premiums are paid after Policy Year 1, as the charge for each Policy Year after the first Policy Year (until Policy Year 11) equals the prior Policy Year's charge plus 6% of all other premiums paid to the date of surrender or lapse (if greater than the specified percentage of Target Premium for the Initial Face Amount).The Deferred Sales Charge is 0% after the 10th Policy Year.The Deferred Sales Charge is reduced by any Deferred Sales Charges previously paid at the time of any prior decrease in Face Amount.Upon a decrease in Face Amount, NLICA deducts a portion of this charge. 3 Beginning in the 7th Policy Year, the Deferred Administrative Charge decreases each Policy Year to $0 after the 10th Policy Year.The charge varies by Issue Age, and is lower for Issue Ages under 35.Upon a decrease in Face Amount, NLICA deducts a portion of this charge. 4 The Additional Deferred Sales Charge may increase if additional premiums are paid more than one year following the increase, as the charge for each year following the increase (until Policy Year 11) equals the prior year's charge plus 6% of all other premiums paid to the date of surrender or lapse (if greater than the specified percentage of Target Premium for each increase in Face Amount).The Additional Deferred Sales Charge is 0% after the 10th Policy Year.The Additional Deferred Sales Charge is reduced by any Additional Deferred Sales Charges previously paid at the time of any prior decrease in Face Amount.Upon a decrease in Face Amount, NLICA deducts a portion of this charge. 5 The $0.00 current charge applies to increases made on or after July 25, 2007 for all policies.We may begin taking a current charge again at any time on a prospective basis for face amount increase 6 NLICA does not assess a transfer charge for the first 12 transfers each Policy Year. 7 The Short-Term Trading Fee is only assessed in connection with those Portfolios that assess a redemption fee to the Variable Account (refer to the end of the Fee Table for a complete list of Portfolios that assess redemption fees). 8 8 Cost of insurance charges vary based on the Insured's Attained Age, sex, Premium Class, Policy Year, and Net Amount at Risk.The cost of insurance charges shown in the table may not be typical of the charges the Owner will pay.The Policy's specifications page will indicate the guaranteed cost of insurance charge applicable to the Policy, and more detailed information concerning the Owner's cost of insurance charges is available on request from the Service Center.Also, before the Owner purchases the Policy, NLICA will provide the Owner with personalized illustrations of future benefits under the Policy based upon the Insured's Issue Age and Premium Class, the Death Benefit option, Face Amount, Planned Periodic Premiums, and riders requested. 9 NLICA only deducts the Initial Administrative Charge on the first 12 Policy Processing Days. 10 NLICA will not impose this charge if an Owner is not invested in the Zero Coupon Bond Subaccount. 11 The maximum guaranteed net cost of loans is 2.00% annually (e.g., the difference between the amount of interest NLICA charges for a loan (6.00% annually) and the amount of interest NLICA credits to the Loan Account (guaranteed not to be lower than 4.00% annually)).After offsetting the 4.50% NLICA currently credits to the Loan Account during the first 10 Policy Years or until Attained Age 60, whichever is later, the net cost of loans is 1.50% (annually), and after offsetting the 5.75% interest NLICA currently credits to the Loan Account after the 10th Policy Anniversary or Attained Age 60, whichever is later, the net cost of loans is 0.25% (annually). 12 Charges for the Disability Waiver Benefit Rider, Disability Waiver of Premium Benefit Rider, Long- Term Care Benefit Riders, and Other Insured Convertible Term Life Insurance Rider may vary based on the Insured's Issue or Attained Age, sex, Premium Class, Policy Year, Face Amount, and Net Amount at Risk.Charges based on Attained Age may increase as the Insured ages.The rider charges shown in the table may not be typical of the charges the Owner will pay.The Policy's specifications page will indicate the rider charges applicable to the Policy, and more detailed information concerning these rider charges is available on request from the Service Center.Also, before the Owner purchases the Policy, NLICA will provide personalized illustrations of future benefits under the Policy based upon the Insured's Issue Age and Premium Class, the Death Benefit option, Face Amount, Planned Periodic Premiums, and riders requested. 13 NLICA may increase the rates for the Long-Term Care Acceleration Benefit Rider charge on a class basis.NLICA waives this rider's charge during the time NLICA pays benefits under the rider. 14 Based on the selection of the 2% Long-Term Care Acceleration Benefit Rider. 15 Based on the selection of the 4% Long-Term Care Acceleration Benefit Rider. 16 NLICA may increase the rates for the Long-Term Care Waiver Benefit Rider charge on a class basis. 17 NLICA may increase the rates for the Long-Term Care Extended Insurance Benefit Rider charge on a class basis.NLICA waives this rider's charge during the time NLICA pays benefits under the rider. 18 Based on the selection of the 2% Long-Term Care Extended Insurance Benefit Rider, without inflation or nonforfeiture protection (as described in the Rider), and with a fixed extension period. 19 Based on the selection of the 4% Long-Term Care Extended Insurance Benefit Rider, with inflation and nonforfeiture protection (as described in the Rider), and with a lifetime extension period. THE POLICY The Individual Flexible Premium Adjustable Variable Life Insurance Policy offered by this prospectus is issued by NLICA.The Policy is similar in many ways to a fixed benefit life insurance policy.As with a fixed-benefit life insurance policy, the Owner of a Policy makes premium payments in return for insurance coverage on the person insured.Also, like many fixed-benefit life insurance policies, the Policy provides for accumulation of Net Premiums and a Net Cash Surrender Value that is payable if the Policy is surrendered during the Insured's lifetime.As with many fixed-benefit life insurance policies, the Net Cash Surrender Value during the early Policy Years is likely to be substantially lower than the aggregate premium payments made. However, the Policy differs from a fixed-benefit life insurance policy in several important respects.Unlike a fixed-benefit life insurance policy, under the Policy, the Death Benefit may, and the Policy Account Value will, increase or decrease to reflect the investment performance of any Sub accounts to which Policy Account Value is allocated.Also, unless the entire Policy Account Value is allocated to the Guaranteed Account, there is no guaranteed minimum Net Cash Surrender Value.If Net Cash Surrender Value is insufficient to pay charges due, then, after a Grace Period, the Policy may lapse without value.(See "Policy Duration.")However, NLICA guarantees that the Policy will remain in force during the first two Policy Years as long as certain requirements related to the Minimum Guarantee Premium have been met.(See "Policy Lapse.")If a Policy lapses while loans are outstanding, certain amounts may become subject to income tax.(See "Federal Income Tax Considerations.") The Policy is called "flexible premium" because there is no fixed schedule for premium payments, even though the Owner may establish a schedule of Planned Periodic Premiums.The Policy is described as "adjustable" because the Owner may, within limits, increase or decrease the Face Amount and may change the Death Benefit options. The Policy is designed to provide lifetime insurance benefits and long-term investment of Policy Account Value.A prospective Owner should evaluate the Policy in conjunction with other insurance coverage that he or she may have, as well as their need for insurance and the Policy's long-term investment potential.It may not be advantageous to replace existing insurance coverage with the Policy.In particular, replacement should carefully be considered if the decision to replace existing coverage is based solely on a comparison of Policy illustrations. 9 This Policy is issued for Insureds with Issue Ages 0-85.The benefits described in the Policy and this prospectus, including any optional riders or modifications in coverage, may be subject to our underwriting and approval.We reserve the right to reject any application for any reason permitted by law. Additionally, we reserve the right to modify our underwriting standards on a prospective basis to newly issued policies at any time.The Minimum Face Amount is $100,000.We reserve the right to modify the minimum Face Amount on a prospective basis to newly issued policies at any time.(For a Policy issued in New York State the maximum Face Amount at issue is $2,500,000.) NLICA offers other variable life insurance policies that have different Death Benefits, policy features, and optional programs.However, these other policies also have different charges that would affect the Owner's Subaccount performance and Policy Account Value.To obtain more information about these other policies, contact NLICA's Service Center or the Owner's agent. To the extent permitted by law, policy benefits are not subject to any legal process on the part of a third-party for the payment of any claim, and no right or benefit will be subject to the claims of creditors (except as may be provided by assignment). In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent policies described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. THE COMPANY, SEPARATE ACCOUNT AND FUNDS Nationwide Life Insurance Company of America NLICA is a stock life insurance company.NLICA is located at 1000 Chesterbrook Boulevard, Berwyn, Pennsylvania 19312.NLICA's Service Center is located at 300 Continental Drive, Newark, Delaware 19713. The Separate Account The Separate Account is a separate investment account to which assets are allocated to support the benefits payable under the Policies as well as other variable life insurance policies NLICA may issue.The assets of the Separate Account are owned by NLICA.However, these assets are held separate from other assets and are not part of NLICA's General Account.NLICA is obligated to pay all benefits under the Policies.The portion of the Separate Account's assets equal to the reserves and other liabilities under the Policies (and other policies) supported by the Separate Account are not chargeable with liabilities arising out of any other business that NLICA may conduct.NLICA may transfer to its General Account any assets of the Separate Account that exceed the reserves and Policy liabilities of the Separate Account (which will always be at least equal to the aggregate Policy Account Value allocated to the Separate Account under the Policies).The income, gains and losses, realized or unrealized, from the assets allocated to the Separate Account are credited to or charged against the Separate Account without regard to other income, gains or losses of NLICA.NLICA may accumulate in the Separate Account the accrued charges for mortality and expense risks and investment results attributable to assets representing such charges. The Separate Account is registered with the SEC under the Investment Company Act of 1940 (the "1940 Act") as a unit investment trust type of investment company.Such registration does not involve any supervision of the management or investment practices or policies of the Separate Account by the SEC.The Separate Account meets the definition of a "Separate Account" under federal securities laws.The Separate Account has Sub accounts which each invest exclusively in Portfolios of the Mutual Funds. NLICA reserves the right to make structural and operational changes affecting the Separate Account.(See "Addition, Deletion, or Substitution of Investments.") NLICA does not guarantee any money that the Owner places in the Sub accounts.The value of each Subaccount will increase or decrease, depending on the investment performance of the corresponding Portfolio.The Owner could lose some or all of his or her money. The Funds Each of the Funds offered in the Policy is registered with the SEC under the 1940 Act as an open-end management investment company.The SEC does not, however, supervise the management or the investment practices and policies of the Funds or their Portfolios.The assets of each Portfolio are separate from the assets of other portfolios of that Fund and each Portfolio has separate investment objectives and policies.Some of the Funds may, in the future, create additional Portfolios.The investment experience of each Subaccount depends on the investment performance of its corresponding Portfolio.For more detail about each Portfolio, refer to each Portfolio's prospectus and/or "Appendix A: Portfolio Information" later in this prospectus. These Portfolios are not available for purchase directly by the general public, and are not the same as other mutual fund portfolios with very similar or nearly identical names that are sold directly to the public.However, the investment objectives and policies of certain Portfolios available under the Policy are very similar to the investment objectives and policies of other portfolios that are or may be managed by the same investment adviser or manager.Nevertheless, the investment performance of the Portfolios available under the Policy may be lower or higher than the investment performance of these other (publicly available) portfolios. 10 There can be no assurance, and NLICA makes no representation, that the investment performance of any of the Portfolios under the Policy will be comparable to the investment performance of any other portfolio, even if the other portfolio has the same investment adviser or manager, the same investment objectives and policies, and a very similar name. Additional Information About the Funds and Portfolios No one can assure that any Portfolio will achieve its stated objectives and policies. More detailed information concerning the investment objectives, policies and restrictions of the Portfolios, the expenses of the Portfolios the risks attendant to investing in the Portfolios and other aspects of the Funds' operations can be found in the current prospectus for each Fund and the current Statement of Additional Information for the Funds.The Funds' prospectuses should be read carefully and kept for future reference before any decision is made concerning the allocation of Net Premium or transfers of Policy Account Value among the Sub accounts. NLICA (or an affiliate) may receive compensation from a Fund or its investment adviser or distributor (or affiliates thereof) in connection with administration, distribution, or other services provided with respect to the Funds and their availability through the Policies.The amount of this compensation is based upon a percentage of the assets of the Fund attributable to the Policies and other policies issued by NLICA (or an affiliate).These percentages differ, and some Funds, advisers, or distributors (or affiliates) may pay NLICA more than others.NLICA also may receive 12b-1 fees. Addition, Deletion, or Substitution of Investments Where permitted by applicable law, NLICA reserves the right to make certain changes to the structure and operation of the Separate Account without the Owner's consent, including, among others, the right to: 1. Remove, combine, or add Sub accounts and make the new Sub accounts available to the Owner at NLICA's discretion; 2. Substitute shares of another registered open-end management company, which may have different fees and expenses, for shares of a Subaccount at NLICA's discretion; 3. Substitute or close Sub accounts to allocations of premiums or Policy Account Value, or both, and to existing investments or the investment of future premiums, or both, at any time in NLICA's discretion; 4. Transfer assets supporting the Policies from one Subaccount to another or from the Separate Account to another separate account; 5. Combine the Separate Account with other separate accounts, and/or create new separate accounts; 6. Deregister the Separate Account under the 1940 Act, or operate the Separate Account as a management investment company under the 1940 Act, or as any other form permitted by law; and 7. Modify the provisions of the Policy to reflect changes to the Sub accounts and the Separate Account and to comply with applicable law. The particular Portfolios available under the Policies may change from time to time.Specifically, Portfolios or Portfolio share classes that are currently available may be removed or closed off to future investment.New Portfolios or new share classes of currently available Portfolios may be added.Policy Owners will receive notice of any such changes that affect their Policy.Additionally, not all of the Portfolios are available in every state. The Funds, which sell their shares to the Sub accounts pursuant to participation agreements, also may terminate these agreements and discontinue offering their shares to the Sub accounts.NLICA will not make any such changes without receiving any necessary approval of the SEC and applicable state insurance departments.NLICA will notify the Owner of any changes. Substitution of Securities.Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: 1shares of a current underlying mutual fund are no longer available for investment; or 2further investment in an underlying mutual fund is inappropriate. No substitution of shares may take place without the prior approval of the SEC. All affected policy owners will be notified in the event there is a substitution, elimination or combination of shares. In February 2008, we filed an application with the SEC for an order permitting us to substitute assets allocated to certain underlying mutual funds into other underlying mutual funds available under the policy that have similar investment objectives and strategies.If and when Nationwide receives SEC approval for these substitutions, affected policy owners will be notified in advance of the specific details relating to the substitutions and will be given an opportunity to make alternate investment allocations. Deregistration of the Separate Account. Nationwide may deregister Nationwide Provident VLI
